United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10602
                          Summary Calendar



JOHNNY LEE RICHARDS,

                                     Plaintiff-Appellant,

versus

GARY JOHNSON; OFFICE OF OMBUDSMAN;
CHIEF OF CLASSIFICATION; BILL CLEMENTS
MAILROOM DEPARTMENT; BILL CLEMENTS LAW
LIBRARY DEPARTMENT; BILL CLEMENTS HIGH
SECURITY ADMINISTRATION; CHIEF OF STATE
CLASSIFICATION; BILL CLEMENTS MEDICAL
DEPARTMENT; CHIEF OF INSPECTOR GENERAL OF
INVESTMENT DIVISION,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:03-CV-431
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Johnny Lee Richards (Richards), Texas prisoner # 493244,

appeals the dismissal of his civil rights action filed under 42

U.S.C. § 1983 for failure to state a claim upon which relief can

be granted.    Richards contends that drugs are being placed in his

food without his consent.   He further contends that he is being

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10602
                                  -2-

denied access to the courts because he is not being provided with

law books and legal supplies.    He also asserts that his mail is

being intercepted and he is being denied adequate medical care.

He contends that the defendants have failed to investigate these

allegations.

     On appeal, Richards does not identify any error in the

district court’s determination that he failed to state a claim

against the defendants in their supervisory roles.      His

assertions in his brief are conclusory and inadequately briefed.

Although pro se briefs are liberally construed, even pro se

litigants must brief arguments to preserve them.      Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).      “A party who

inadequately briefs an issue is considered to have abandoned the

claim.”   Green v. State Bar of Texas, 27 F.3d 1083, 1089 (5th

Cir. 1994).    Consequently, the claims against the defendants are

deemed abandoned.

     The district court did not err in finding that Richards

failed to state a claim against the Bill Clements Law Library and

Mailroom.   Richards has alleged no fact showing that he has been

prejudiced in his ability to prepare and transmit a necessary

legal document to a court.    See Lewis v. Casey, 518 U.S. 343, 351

(1996).   Additionally, he fails to assert a cognizable claim

regarding his mail being intercepted.       See Brewer v. Wilkinson, 3

F.3d 816, 825 (5th Cir. 1993).    Additionally, Richards’s

allegation that the Bill Clements High Security Administration is
                           No. 04-10602
                                -3-

placing drugs in his food is vague and conclusory.   As such, his

allegation is insufficient to establish a 42 U.S.C. § 1983 claim.

See Arnaud v. Odom, 870 F.2d 304, 307 (5th Cir. 1989).

     Lastly, the district court did not err in finding that

Richards failed to state a claim against the Bill Clements

Medical Department.   Richards does not specifically identify

anyone who has denied him medical care, nor does he allege facts

that would show anyone has wantonly disregarded an excessive risk

to his health.   See Farmer v. Brennan, 511 U.S. 825, 847 (1994).

     Based on the foregoing, the judgment of the district court

is AFFIRMED.   Richards’s motions for a preliminary injunction and

attorney’s fees are DENIED.